DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 27 June 2022.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-10 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-13] with respect to rejection of claim 1 have been fully considered and are persuasive. Previous rejection of claims 1-5 has been withdrawn.

Applicant’s arguments [Pages 13-14] with respect to rejection of claim 6 have been fully considered but are not persuasive.

Regarding claim 6, on page 14, Applicants argue that Gwin “cannot limit the size of a field vision of the patient on the guidance screen to control the rehabilitation strength”, as well as “does not disclose or teach automatic self-adjusting on the sizes of field vision of the guidance screen corresponding to the training strength”, and “the visual device is automatically adjusted to provide the guide screen with different sizes of field vision corresponding to the customized rehabilitation strength suitable for the person”.
The Examiner respectfully disagrees with the Applicants’ arguments. It is worth noting that claim 6 and claim 1 (claim 1 is found to be allowable) do not comprise a similar scope, as claim 6 comprises much less features and limitations than claim 1.
With respect to the argued limitations, claim 6 does not recite “limiting size of a field vision”, “automatic self-adjusting on the sizes of field vision” or “automatically adjusted to provide the guide screen with different sizes of field vision”. In fact, claim 6 does not specify or define what is happening or how it works the claimed “wherein the rehabilitation strength is a size of the field vision of the guidance…”. It is unclear what this limitation is intending to indicate (e.g. whether some features shown in the guidance screen are now presented in a bigger/smaller way, whether the guidance screen now projects something to the patient, or whether the screen is change in a certain way, etc.). Even more, vision field is known to be an area in which objects can be seen in the peripheral vision as people focus their eyes on a central point. Then, it is not much clear how the argued limitations (assuming they were actually claimed) are being implemented; but, they do not preclude the Examiner from interpreting them as showing the patient a screen with the progress in the rehabilitation or challenge tasks [this showing actually comprises a size within the screen], thus the patient being able to visualize this progress thanks to his/her field vision [Column 2 – Lines 25-58], thus parameterizing the input data into a rehabilitation strength suitable for the patient (wherein the rehabilitation strength is a size of a field vision…), as actually claimed.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-2, 4-6, 8-9 have been amended. Claim 10 has been canceled. Claim 11 has been added. Thus, claims 1-9 and 11 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gwin (US Patent No. 9,311,789) in view of Graham et al. (US Patent Application Publication No.2005/0216243).

Regarding claim 6, Gwin teaches a rehabilitation system for stroke sequelae (Figs. 1, 5-8), comprising:
a visual device for providing a guide screen to a patient (as in Fig. 8, visual device 366 comprises a display for guiding a patient in the process as display 136 in Fig. 5); and
an information processing unit (BS 310 + server 341 + secure website 302) which comprises a human machine interface and establishes wireless communication with the visual device (wireless 363, WIFI 369 or Bluetooth 360 used for the communication), and the information processing unit further comprises an input signal processing module, a rehabilitation operation weight processing module, and a content feedback presentation module (within the website 302 computer, processing modules are included to process the received data from patients and for providing feedback to them);
wherein, the content feedback presentation module transmits the guidance screen to the visual device (devices 360 and 366 receive instructions and exercises to be provided to patients [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the human machine interface receives an input data inputted by the patient (website 302 receives the data from the patient [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and provides the input data to the rehabilitation operation weight processing module to determine a recovery degree of stroke sequelae of the patient (different values from the patient’s data are categorized [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the rehabilitation operation weight processing module [(then, the patient is encourage to higher level of therapies based on the responses [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the content feedback presentation module changes a content of the guide screen to demonstrate the rehabilitation strength suitable for the patient (the patient is presented to other activities in the devices 360 and 366 according to the what the patient resists, as in Fig. 5 [Column 7 – Lines 6-67 | Column 9 – Lines 52-67 | Column 10 – Lines 1-17 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]);
wherein, the content feedback presentation module uploads the recovery degree of stroke sequelae of the patient to a cloud server (the data from the patient is transmitted to the website/computer 302 [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]);
wherein the rehabilitation strength is a size of a field vision of the guidance screen which is seen by the patient (It is unclear what this limitation is intending to indicate (e.g. whether some features shown in the guidance screen are now presented in a bigger/smaller way, whether the guidance screen now projects something to the patient, or whether the screen is change in a certain way, etc.). Even more, vision field is known to be an area in which objects can be seen in the peripheral vision as people focus their eyes on a central point. Then, it is not much clear how this limitation is being implemented; but, it does not preclude the Examiner from interpreting it as showing the patient a screen with the progress in the rehabilitation or challenge tasks [this showing actually comprises a size within the screen], thus the patient being able to visualize this progress thanks to his/her field vision [Column 2 – Lines 25-58], thus parameterizing the input data into a rehabilitation strength suitable for the patient (wherein the rehabilitation strength is a size of a field vision…), as actually claimed).
However, Gwin does not explicitly mention automatically [
Graham teaches, in a similar field of endeavor of medical systems automatically [(it is disclosed that, for achieving stronger forces from patients in a rehearsal activity, said activities are automatically adjusted [Paragraphs 19-22]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Gwin) by automatically adjust the ranges on the patient (as taught by Graham) for the purpose of enforcing brain activity on patient (Graham – Paragraph 18).

Regarding claim 7, Gwin further teaches the rehabilitation system according to claim 6, wherein the stroke sequelae is about a visual disorder (any part of the body for rehab is considered, thus including visual disorders [Column 2 – Lines 25-58]).

Regarding claim 8, Gwin further teaches the rehabilitation system according to claim 6, wherein the guide screen is to direct the patient count a plurality of objects, and the input data is the patient's count number (a person having ordinary skills in the art would recognize that, as in Fig. 5 where the patient is directed to perform some activities, counting objects is also possible [Column 2 – Lines 25-58]).

Regarding claim 9, Gwin further teaches the rehabilitation system according to claim 6, wherein the recovery degree of stroke sequelae of the patient relates to a field vision of the patient (any part of the body for rehab is considered, thus including visual disorders [Column 2 – Lines 25-58]).

Allowable Subject Matter
Claims 1-5 and 11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633